FILED
                             NOT FOR PUBLICATION                            MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE GUADALUPE VIVANCO-                          No. 12-71254
RODRIGUEZ, AKA Guadalupe Vivanco-
Rodriguez, AKA Jose G. Vivano-                   Agency No. A070-826-910
Rodriguez,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Jose Guadalupe Vivanco-Rodriguez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his motion to reopen

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Arrieta v. INS, 117 F.3d 429, 430 (9th Cir. 1997) (per curiam). We deny the

petition for review.

      The agency did not abuse its discretion in denying Vivanco-Rodriguez’s

motion to reopen on the grounds that notice was proper and that Vivanco-

Rodriguez failed to rebut the strong presumption of effective service arising from

the service of his hearing notice by certified mail. See Matter of Grijalva, 21 I. &

N. Dec. 27, 37 (BIA 1995) (“[W]here service of a notice of deportation proceeding

is sent by certified mail through the United States Postal Service and there is proof

of attempted delivery and notification of certified mail, a strong presumption of

effective service arises.”); Mejia-Hernandez v. Holder, 633 F.3d 818, 822-23 (9th

Cir. 2011) (finding that a sworn affidavit claiming lack of notice was not sufficient

to overcome the strong presumption of effective service where notice of hearing

was sent via certified mail to alien’s last known address).

      Vivanco-Rodriguez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                    12-71254